NO. 07-12-0280-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                       JULY 6, 2012


                            In re KENNETH HICKMAN, Relator


                                  Memorandum Opinion


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before the court is a petition for writ of mandamus filed by Kenneth

Hickman asking that we order the Honorable Ron Enns, District Judge, 69th Judicial

District, to “invoke [its] power to enforce its own judgment . . . .” We deny the petition for

several reasons.


       First, we were not provided a copy of the judgment, if any, sought to be enforced.

Per Texas Rule of Appellate Procedure 52.3(k)(1), the relator is obligated to accompany

his petition with a “certified or sworn copy of any order complained of or any other

document showing the matter complained of.” To the extent that we are being asked to

direct the trial court to enforce a judgment, a copy of the judgment in question would

tend to fall within the scope of a document “showing the matter complained of.” Without

the existence of such a judgment and disclosure of its contents, we cannot determine

what, if anything, could or should be enforced.
       Second, statute does vest trial courts with jurisdiction or authority to enforce their

judgments. TEX. CIV. PRAC. & REM. CODE ANN. § 31.002 et seq. (West 2008). It further

specifies the different ways in which the decree may be enforced by a court, such as

through ordering property to be turned over, id. § 31.002(b)(1), appointing a receiver, id.

§ 31.002(b)(3), or holding the debtor in contempt. Id. § 31.002(c). Yet, nothing in the

motion to enforce filed with the trial court mentioned any particular method of

enforcement desired by Hickman, and the trial court is not duty bound to simply select a

method for the applicant.


       Moreover, if Hickman desired the trial court to help him “reach property to obtain

satisfaction [of] the judgment,” id. § 31.002(a), the judgment creditor, i.e., Hickman, was

obligated to prove that the debtor owned non-exempt property that cannot be attached

or levied upon through ordinary legal process. Id. § 31.002(a)(1) & (2). Nothing of

record shows that such was done.


       Accordingly, we deny the petition for writ of mandamus.



                                                  Brian Quinn
                                                  Chief Justice  




                                             2